MANUFACTURING AND SUPPLY AGREEMENT



 

This Agreement is made and entered into between Mitsui Chemicals, Inc., having a
place of business at Kasumigaseki Building, 3-2-5 Kasumigaseki, Chiyoda-ku,
Tokyo 100-6070, Japan (hereinafter referred to as "MITSUI") and Southwall
Technologies Inc., having a place of business at 3975 East Bayshore Road, Palo
Alto, California 94303, U.S.A. (hereinafter referred to as "SOUTHWALL"), with
respect to the manufacture and supply by SOUTHWALL of certain multi-layered
sputter film products for MITSUI.



Article 1 - Manufacture and Supply of Products



1.1 Schedule 1 Products. SOUTHWALL agrees to manufacture and supply, and MITSUI
agrees to buy, the film products listed on Schedule 1 ("Schedule 1 Products") at
the prices set forth on Schedule 1. The parties agree that the list of products
and prices in Schedule 1 may be revised from time to time by mutual agreement of
the parties. Nothing in this Agreement shall limit or restrict SOUTHWALL's
ability to manufacture and sell Schedule 1 Products for use outside of the LCD
and PDP applications ("Applications"). MITSUI hereby represents in good faith
that it is MITSUI's intent to purchase its full demand for Schedule 1 Products
which are supplied from outside sources from SOUTHWALL. MITSUI further
represents in good faith that, except for its existing manufacturing capacity in
Nagoya, Japan, in principle it is not MITSUI's intent to construct any
additional manufacturing capacity for Schedule 1 Products during the term on
this Agreement. In the event that SOUTHWALL is unable to meet MITSUI's quality
or quantity requirements for Schedule 1 Products, SOUTHWALL and MITSUI agree to
discuss and work in good faith the question of whether MITSUI will address its
needs through increased development of capacity at MITSUI. Schedule 1 Products
shall be subject to the following exclusivity conditions for the Applications.



(a) SOUTHWALL agrees to exclusively manufacture and supply the films for PDP
applications ("PDP Films") listed in Schedule 1, for Mitsui's exclusive use
worldwide, provided MITSUI meets the minimum purchase amount for PDP Films in
Schedule 3 ("PDP Minimum Guaranty"). For this purpose, the PDP Minimum Guaranty
shall be deemed to have been met by MITSUI when (i) purchase orders for the
requisite quantity of PDP Films have been received by SOUTHWALL before the end
of each applicable calendar year or (ii) MITSUI makes payment to SOUTHWALL for
the Deficient Quantity (as defined in and pursuant to Paragraph 9.2) of PDP
Films.



(b) SOUTHWALL agrees to exclusively manufacture and supply the reflecting films
for LCD applications ("LCD Films") listed in Schedule 1, for Mitsui's exclusive
use worldwide, provided MITSUI meets the minimum purchase amount for LCD Films
in Schedule 3 ("LCD Minimum Guaranty"). For this purpose, the LCD Minimum
Guaranty shall be deemed to have been met by MITSUI when (i) purchase orders for
the requisite quantity of LCD Films have been received by SOUTHWALL before the
end of each applicable calendar year or (ii) MITSUI makes payment to SOUTHWALL
for the Deficient Quantity (as defined in and pursuant to Paragraph 9.2) of LCD
Films.



(c) During the term of this Agreement and any extensions thereto, MITSUI agrees
to purchase all of its requirements for the PDP Films and LCD Films listed in
Schedule 1from SOUTHWALL under the terms set forth in this Agreement; provided,
however, the foregoing shall not restrict in any way MITSUI's manufacture of PDP
Films and LCD Films at MITSUI's facilities and sales thereof under the Amended
License Agreement II. Notwithstanding this provision, if MITSUI reasonably
demonstrates (but only to the extent MITSUI may do so without incurring any
liability or obligation to third parties) that SOUTHWALL either (1) cannot meet
MITSUI's specifications for such PDP Films or LCD Films for a particular
application or customer; or (2) SOUTHWALL cannot meet MITSUI's demanded
quantities (above the minimum quantities specified in Schedule 3) for such PDP
or LCD Films, then MITSUI shall be free to purchase such PDP Films or LCD Films
from a third party until such time as SOUTHWALL is able to meet the particular
specifications or demand, at which time MITSUI's obligation to purchase
exclusively from SOUTHWALL shall resume.



1.2 Schedule 2 Products. SOUTHWALL agrees to manufacture and supply, and MITSUI
agrees to buy, the film products listed on Schedule 2 ("Schedule 2 Products") at
the prices set forth on Schedule 2. The parties agree that the list of products
and prices in Schedule 2 may be revised from time to time by mutual agreement of
the parties. The parties agree that SOUTHWALL's manufacture and supply of
Schedule 2 Products shall not be exclusive to Mitsui and that SOUTHWALL shall be
free to manufacture and supply Schedule 2 Products for third parties.



1.3 Schedule 1 and Schedule 2 Products shall be referred to collectively as
PRODUCTS.



Article 2 - Disclosure of Technical Information and Limited License



2.1 MITSUI shall disclose to SOUTHWALL any technical information that is deemed
by MITSUI to be required by SOUTHWALL to produce the PRODUCTS.



2.2 For the sole purpose of SOUTHWALL manufacturing the PRODUCTS for MITSUI
hereunder, MITSUI shall grant to SOUTHWALL a royalty-free license, without the
right to further sublicense, for the technical information to be disclosed
pursuant to Paragraph 2.1 and an indemnity from suit under MITSUI's patents
listed in Schedule 2.5 and any continuations, continuations-in-part, or other
relevant patents, during the term of this Agreement.



Article 3 - Forecast



3.1 MITSUI commits that it will use good faith efforts to spread its purchases
of PRODUCTS evenly within each calendar year period.



3.2 A forecast of quantities of the PDP Minimum Guaranty and the LCD Minimum
Guaranty to be produced and delivered during calendar years 2003 to 2006 is
provided for in Schedule 3. As of the effective date of this Agreement, the
quantities of the PDP Minimum Guaranty and the LCD Minimum Guaranty for calendar
years 2003 and 2004 in Schedule 3 shall be binding on the parties, and the
quantities for calendar years 2005 and 2006 in Schedule 3 shall be non-binding
on the parties. On or before the first business day of each calendar year
beginning with 2004, MITSUI shall provide SOUTHWALL with a binding forecast for
quantities of the PDP Minimum Guaranty and the LCD Minimum Guaranty to be
produced and delivered for the following twenty-four (24) month period beyond
the current calendar year and a non-binding forecast for the two years after
that, so that SOUTHWALL always has yearly forecasts for forty-eight (48) months,
of which the first twenty-four (24) months are binding on the parties and the
last twelve (24) months are non-binding on the parties. For the avoidance of
doubt and as an example, on or before the first business day of January 2004,
MITSUI shall provide SOUTHWALL with a forecast for calendar years 2005, 2006 and
2007 of which calendar year 2005 shall be binding and calendar years 2006 and
2007 shall be non-binding; SOUTHWALL will therefore have a binding 24 month
forecast for calendar years 2004 and 2005, and a non-binding 24 month forecast
for calendar years 2006 and 2007.



3.3 One month prior to the start of each new calendar quarter, MITSUI shall
notify SOUTHWALL of the forecast quantities and grades of the Schedule 1
Products to be produced and delivered by SOUTHWALL during the new calendar
quarter. Upon receipt of such forecast, the parties shall agree on the final
production quantities per grade of the Schedule 1 Products. Such mutually agreed
forecasts shall be binding on the parties and MITSUI will issue a firm and
irrevocable purchase order in accordance with the agreed production quantities.



3.4 If, for any given calendar year beginning with calendar year 2005, the
binding forecast is less than 80% of the level provided by Mitsui in its
preceding non-binding forecast, then MITSUI and SOUTHWALL agree to determine in
good faith the causes for the reduction in forecasts and to negotiate in good
faith to arrive at potential remedies, and, in the event the parties are not
able to reach a mutually acceptable remedy, SOUTHWALL shall have the right, at
its discretion and in good faith, to convert the exclusivity provisions in this
Agreement to non-exclusivity, in which case MITSUI's obligations in this
Agreement relating to the PDP Minimum Guaranty and the LCD Minimum Guaranty
shall terminate entirely.



3.5 In the event MITSUI wishes to increase the quantities in the purchase order,
SOUTHWALL shall make every reasonable effort to accommodate such increases.



3.6 SOUTHWALL shall notify MITSUI when there is newly available excess capacity
at SOUTHWALL's production facilities to allow increased production of the
PRODUCTS for MITSUI. Such notice by SOUTHWALL shall be reasonably precise and
shall include, without limitation, the excess capacity in square meters for
multi-layered sputter films for use in plasma display panel. Thereafter, upon
request by MITSUI, the parties shall negotiate in good faith on revising the
existing forecast for the PRODUCTS in the relevant twelve (12) month period.



Article 4 - Production of Products



4.1 SOUTHWALL shall produce the PRODUCTS based on the specifications to be
mutually agreed upon by the parties ("SPECIFICATIONS").



4.2 Packaging and storage of the PRODUCTS shall be made in the manner usually
effected by SOUTHWALL for its export of products or in a mode separately agreed
upon by the parties hereto.



4.3 MITSUI and SOUTHWALL shall hold periodic meetings to ensure the smooth
production and delivery of the PRODUCTS.



4.4 Upon request by MITSUI, SOUTHWALL shall allow MITSUI to enter the facilities
for manufacturing and storing the PRODUCTS for an audit of quality control,
provided MITSUI shall give SOUTHWALL reasonable advance written notice.



4.5 SOUTHWALL shall notify MITSUI in writing and in advance of all proposed
changes to any of the raw materials used to produce the PRODUCTS or any related
manufacturing processes and quality assurance processes at SOUTHWALL's
facilities. Such notice by SOUTHWALL shall include the reason for the change,
details of its implementation and the planned date of the change. MITSUI may
request test data and a sufficient sampling of the affected PRODUCTS associated
with any proposed changes and SOUTHWALL shall make reasonable efforts to comply
with MITSUI's request. MITSUI shall evaluate and determine in good faith if such
proposed changes by SOUTHWALL would have an undesirable or detrimental effect on
the quality of the PRODUCTS. SOUTHWALL shall not proceed with such proposed
changes until MITSUI notifies SOUTHWALL in writing that such proposed changes
are acceptable to MITSUI.



Article 5 - Quality and Inspection of Products



5.1 The SPECIFICATIONS and testing methods for each individual grade of the
PRODUCTS to be produced under this Agreement are to be mutually agreed upon and
may be amended from time to time by mutual agreement of MITSUI and SOUTHWALL.



 

5.2 SOUTHWALL shall inspect the PRODUCTS in accordance with the SPECIFICATIONS
and shall send the test report for each lot of the PRODUCTS to MITSUI within ten
(10) business days from the production of each lot.



5.3 Within 180 days after receipt of PRODUCTS, MITSUI reserves the right, but
shall not be obligated, to inspect the PRODUCTS and determine whether, based
upon practical external inspection of the PRODUCTS, there is evidence that the
PRODUCTS do not meet the SPECIFICATIONS, have suffered transport damage or are
otherwise defective.



a) In the event of transport damage to PRODUCTS, MITSUI shall inform the freight
carrier and SOUTHWALL of such damage as soon as reasonably practicable after
discovery thereof, but not later than the 180 days specified above, and take
whatever steps are reasonably necessary to recover for such damage from the
freight carrier.



b) In the event of evidence that PRODUCTS do not meet the SPECIFICATIONS or are
otherwise defective, MITSUI shall, as soon as reasonably practicable after
discovery thereof, but not later than the 180 days specified above, provide
SOUTHWALL with written notice of the fault. SOUTHWALL shall then have the right,
but not the obligation, to inspect the PRODUCT at MITSUI'S facility or to have
the PRODUCTS shipped back to SOUTHWALL at SOUTHWALL's expense.



(c) MITSUI's failure to give notice of claim for damage to or defects in the
ProductS within the 180 days specified herein shall constitute a waiver by
MITSUI of all claims for such damage or defects with respect to such PRODUCTS.



5.4 Notwithstanding the provisions of Paragraph 5.3, in the event that a
customer of MITSUI makes a claim to MITSUI based on a failure of SOUTHWALL's
PRODUCTS, beyond 180 days after such PRODUCTS have been delivered to MITSUI,
MITSUI may give notice of a claim for damage to or defects in the PRODUCTS,
provided that such notice is given to SOUTHWALL within thirty (30) days after
MITSUI receives the claim from the customer.



Article 6 - Purchase of Products



6.1 SOUTHWALL shall sell to MITSUI, and MITSUI shall purchase from SOUTHWALL,
only the PRODUCTS produced by SOUTHWALL which conform to the SPECIFICATIONS.



6.2 MITSUI and SOUTHWALL shall separately discuss and agree on how to deal with
any unacceptable PRODUCTS which do not conform to the SPECIFICATIONS that may be
produced by SOUTHWALL.



6.3 Subject to Mitsui's exclusivity obligations set forth in Paragraphs 1.1(a),
1.1(b), and 9.2, SOUTHWALL shall sell all the acceptable Schedule 1 Products
produced under this Agreement exclusively to MITSUI for Applications and shall
not use for itself nor sell the PRODUCTS for Applications to any third party
without MITSUI's prior written consent.



Article 7 - Delivery



7.1 The delivery of the PRODUCTS from SOUTHWALL to MITSUI shall be made on the
basis of EXW SOUTHWALL facilities in the U.S. or Germany per INCOTERMS 2000.



7.2 SOUTHWALL shall report to MITSUI on the quantities of the PRODUCTS delivered
by SOUTHWALL to MITSUI in each month within fifteen (15) days of the end of each
month.



7.3 MITSUI shall confirm the contents of the report set forth in Paragraph 7.2
by the end of the month in which MITSUI has received such report. Unless MITSUI
objects by the end of the month, the quantities reported by SOUTHWALL shall be
deemed as the delivered quantities of the PRODUCTS.



Article 8 - Price and Payment



8.1 The purchase price of the PRODUCTS for purchase orders placed before June
30, 2003 shall be the prices listed on Schedules 1 and 2. With respect to
purchases after June 30, 2003, the prices shall be agreed by the parties in good
faith when finalizing the production quantities for each calendar quarter
pursuant to Paragraph 3.3, provided such prices shall take into consideration
(a) the projected quantities of the PRODUCTS set forth in Schedule 3, and (b)
market conditions for the PRODUCTS and MITSUI's products which incorporate the
PRODUCTS, and provided further SOUTHWALL shall make reasonable efforts to
periodically reduce the sales prices of the PRODUCTS to MITSUI over the term of
this Agreement.



8.2 Upon shipment of PRODUCTS to MITSUI, SOUTHWALL shall send to MITSUI an
invoice showing the total purchase price for such PRODUCTS and MITSUI shall pay
each such invoice in U.S. Dollars within "Redacted"_____ "Redacted" (__) days
after receipt of the invoice.



Article 9 - Failure to Deliver or Purchase Products



9.1 If SOUTHWALL is unable to deliver the PRODUCTS to MITSUI by the agreed-upon
dates specified in the quarterly, binding forecast pursuant to Paragraph 3.3,
SOUTHWALL shall provide any of the following (whether singly or in any
combination) as selected by mutual agreement of MITSUI and SOUTHWALL:



(a) reasonably adequate replacements for the PRODUCTS delivered by the
originally agreed upon date ("Substitute Products");



 

(b) reimbursement of any actual cost incurred by MITSUI in procuring Substitute
Products over and above the cost which would have been incurred in procuring the
SOUTHWALL PRODUCTS;



(c) reduce the purchase price payable to SOUTHWALL by an amount corresponding to
such portion of the PRODUCTS not conforming to the SPECIFICATIONS; or



(d) late delivery of the PRODUCTS subject to a reasonable reduction in the
purchase price to reflect the undue delay.



9.2 If, on the last day of any calendar year, MITSUI has failed to place
purchase orders for the PDP Minimum Guaranty and/or the LCD Minimum Guaranty for
that calendar year as determined pursuant to Paragraph 3.2, MITSUI's shall,
within "Redacted" ______ "Redacted" (__) days, pay to SOUTHWALL the amount equal
to the quantity of Schedule 1 Products up to the PDP Minimum Guaranty and/or the
LCD Minimum Guaranty not purchased by MITSUI ("Deficient Quantity") multiplied
by the unit price for such products under Schedule 1. The parties hereby
expressly agree that this provision has been fully and fairly negotiated; that
it shall be construed as an enforceable "take or pay" provision; and that it
shall not be construed under any circumstances to be an unenforceable penalty
provision. The foregoing shall be SOUTHWALL's exclusive and sole remedy for
MITSUI's failure to purchase the PDP Minimum Guaranty and/or the LCD Minimum
Guaranty for the applicable calendar year and SOUTHWALL hereby expressly waives
any and all other claims against MITSUI in connection with such failure to
purchase PDP Minimum Guaranty and/or the LCD Minimum Guaranty.



Article 10 - Product Liability



If any claim is made by MITSUI's customers about the quality of the PRODUCTS
produced by SOUTHWALL, MITSUI shall assume the responsibility for resolving such
complaint, and SOUTHWALL shall reasonably cooperate with MITSUI to resolve such
complaint.



Article 11 - Future Cooperation



11.1 Upon MITSUI's request at any time during the term of this Agreement,
SOUTHWALL and MITSUI shall negotiate in good faith for a future business
collaboration between the parties including, without limitation, the acquisition
of a capacity right in SOUTHWALL's production facilities by MITSUI.



11.2 Upon SOUTHWALL's request at any time during the term of this Agreement,
SOUTHWALL and MITSUI shall negotiate in good faith for a future business
collaboration between the parties including, without limitation, the
introduction of SOUTHWALL film products to MITSUI's PDP filter products. In
particular, MITSUI expressly agrees that, in the event it seeks to locate a PDP
filter manufacturing facility in North America, MITSUI will negotiate in good
faith with SOUTHWALL as one of a potential ownership partner in such a facility.
MITSUI further agrees to use commercially reasonable efforts to evaluate
SOUTHWALL film products and film products to be developed by SOUTHWALL for
incorporation in MITSUI's PDP filter products.



11.3 Upon SOUTHWALL's presentation of new products for PDP or LCD applications,
MITSUI will evaluate newly offered product(s) and give SOUTHWALL an indication
of the fitness for use, competitive comparison and requirement(s) to meet
MITSUI's usage within two (2) months of receipt. Within the 2 month evaluation
timeframe MITSUI will determine if the newly offered product(s) is considered
viable. If MITSUI determines that a new product(s) is viable, the parties shall,
in good faith, negotiate a target price, qualification schedule, and production
ramp-up; the new product(s) will be added at MITSUI's discretion to Schedule 1C
or Schedule 2B and subject to this Agreement, and with respect to such newly
added Schedule 1 Products, the parties will negotiate in good faith to increase
MITSUI's forecasts provided under Article 3 to add forecasted demand for such
newly added Schedule 1 Products, except where such newly added Schedule 1
Products will replace existing Schedule 1 Products. If MITSUI decides that a new
product(s) is not viable, then SOUTHWALL will be free to sell such new
product(s) to any other party for use in any territory.



11.4 Upon SOUTHWALL's request, in the event that the forecasted amounts under
this Agreement are such that, in order to supply the PRODUCTS called for in the
forecasts, SOUTHWALL needs to expand its manufacturing capacity through
acquisition of additional equipment or plant expansion, MITSUI agrees to discuss
with SOUTHWALL in good faith an arrangement between SOUTHWALL and MITSUI to
share the expense of such acquisition or expansion, provided SOUTHWALL shall not
commence nor undertake any such acquisition or expansion prior to such
discussion with MITSUI unless SOUTHWALL is willing to be solely responsible for
the entire expense of such acquisition or expansion. For the avoidance of doubt,
the foregoing shall not obligate MITSUI in any way to share any expense of such
acquisition or plant expansion by SOUTHWALL unless MITSUI specifically agrees in
writing to such sharing of expense.



Article 12 - Secrecy



12.1 Each party shall hold in confidence any technical or marketing information
(hereinafter referred to as "INFORMATION") that it may acquire from the other
party pursuant to this Agreement and shall neither use the same for any purpose
other than the purpose of this Agreement nor disclose the same to any third
party without the prior written consent of the disclosing party, provided this
provision shall not apply to any of the following information that:



(a) the receiving party can show was already owned or acquired by it prior to
the disclosure of INFORMATION by the disclosing party;



(b) was already known to the public through publications, etc. prior to the
disclosure of INFORMATION by the disclosing party or becomes known to the public
through no fault of the receiving party after the disclosure of INFORMATION by
the disclosing party;



(c) was acquired lawfully from any third party entitled to disclose the same; or



(d) was independently developed for the receiving party by individuals who did
not have access to INFORMATION.



12.2 The secrecy obligations set forth in Paragraph 12.1 shall be effective
during the term of this Agreement and for five (5) years thereafter.



Article 13 - Force Majeure and Hardship



13.1 MITSUI and SOUTHWALL shall not be liable for any failure to perform any of
their obligations under this Agreement due to an act of God, fire, explosion,
labor dispute, unavailability of raw materials, epidemics, delay in construction
beyond its control, order of any authorities or any other cause beyond its
control, provided MITSUI and SOUTHWALL shall consult with each other in good
faith to resolve such situation promptly.



13.2 In the event of unexpected or uncontrollable fundamental changes of
economical, monetary, political and/or other circumstances, not being force
majeure within the meaning of Paragraph 13.1, but that are of such nature that
one of the parties hereto cannot reasonably be required to adhere strictly to
the terms of this Agreement, then such party shall be entitled to request
renewed negotiations in order to find a solution acceptable to both parties,
that reduces or removes the disadvantageous consequences of those circumstances.



Article 14 - Term and Termination



14.1 This Agreement shall be effective from January 1, 2003 to December 31,
2006, and shall automatically be extended to the last day of any outstanding
MITSUI binding forecast, so that, for example, if, on January 1, 2006, MITSUI
provides SOUTHWALL with a binding forecast for calendar year 2007 and a
non-binding forecast for calendar years 2008 and 2009, this Agreement shall
extend through December 31, 2007 and terminate on such date unless MITSUI
provides a binding forecast for calendar year 2008.



14.2 Notwithstanding the provisions of Paragraph 14.1, either party may, by
written notice to the other party, forthwith terminate this Agreement if such
other party (a) materially defaults under any of the terms and conditions of
this Agreement and fails to correct such default within sixty (60) days
following written notice from the non-defaulting party requesting correction
thereof or (b) is subject to any bankruptcy, insolvency or other similar
proceeding.



14.3 Notwithstanding the provisions of Paragraph 14.1, the obligations set forth
in Paragraphs 9, 10, 11, 12, and 15 shall survive any expiration or termination
of this Agreement and shall not be subject to any condition precedent.



Article 15 - Governing Law and Arbitration



15.1 This Agreement shall be governed and construed by the laws of the State of
New York, U.S.A., without reference to any conflict of law rules which may apply
the laws of another jurisdiction.



15.2 Any controversy or claim arising out of or relating to this Agreement, not
resolved by the parties pursuant to good faith discussions, shall be finally
settled by arbitration to be held in New York, NY under the International Rules
of the American Arbitration Association by three (3) arbitrators appointed in
accordance with the said Rules. The award of such arbitration shall be final and
binding upon both parties hereto, and may be entered in any court having
jurisdiction over the party against whom the award is rendered or the assets
thereof.



15.3 Neither Party shall have the right independently to seek recourse from a
court of law or other authorities in lieu of arbitration, but each Party has the
right, before or during the arbitration, to seek and obtain from the appropriate
court provisional remedies to avoid irreparable harm, maintain the status quo,
or preserve the subject matter of the arbitration. Each Party hereby consents to
the jurisdiction of the United States District Court for the Southern District
of New York for purposes of affecting such provisional remedies.



Article 16 - Non-Assignment, Binding Effect



16.1 This Agreement is not assignable or transferable by either party, in whole
or in part, except with the prior written consent of the other party, which
consent shall not be unreasonably withheld. Any purported assignment made in
violation of this Agreement shall be null and void. Notwithstanding the
foregoing, either party may assign this Agreement at any time in the event that
all or substantially all of such party's assets are transferred to an entity
acquiring such party's business relating to this Agreement .



16.2 Notwithstanding Paragraph 16.1, MITSUI may employ Mitsui Chemicals America
Inc. and/or Marubeni Plax Corporation as its agent to perform MITSUI's
obligations hereunder and/or enforce MITSUI's rights hereunder on behalf of
MITSUI. In this case, such employment shall not relieve MITSUI from any
obligations or liabilities of MITSUI under this Agreement.



16.3 This Agreement shall be binding upon and inure to the benefit of both
parties and, to the extent permitted by this Agreement, their successors, legal
representatives, and assigns.



Article 17 - Non-Waiver



No failure or delay of either party hereto in exercising any right, power or
privilege under this Agreement, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power, or privilege there under
preclude any other right, power or privilege.



Article 18 - Severability



In the event any one or more of the provisions of this Agreement shall for any
reason be held to be void, invalid, illegal or unenforceable in any respect,
such voidance, invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, but this Agreement shall be construed as if
such void, invalid, illegal or unenforceable provision had never been contained
herein.



Article 19 - Notice



All notices, requests, and other communications to be sent in relation to this
Agreement shall be in writing and shall be sent, by mail or by facsimile to be
followed by a confirmation letter, to the following addresses or to the
addresses as may from time to time be designated by either party to the other
party in writing. Any such notice shall be deemed received ten (10) days after
dispatch, or on the following business day of the receiving party in case of
facsimile. The addresses, facsimile numbers, and designated recipients of the
parties are as follows:



MITSUI: 3-2-5 Kasumigaseki, Chiyoda-ku, Tokyo 100-6070, Japan.

Attention: General Manager

Electronics & Information Materials Division

Facsimile: +81-3-3592-4229



SOUTHWALL: 3975 East Bayshore Road, Palo Alto, California 94303, U.S.A.

Attention: Thomas G. Hood

President and CEO

Facsimile: +1-650-967-8713



Article 20 - Entire Agreement, Modification



20.1 This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. This Agreement may not be modified except
in writing and signed by both parties.



20.2 On or about the effective date of this Agreement, SOUTHWALL and MITSUI are
entering into the Amended License Agreement II. The parties agree that, to the
extent there arise any inconsistencies between this Agreement and such Amended
License Agreement II, the parties shall discuss in good faith to resolve such
inconsistencies, provided that in principle, such Amended License Agreement II
shall govern the relationship of the Parties. For the avoidance of doubt, the
parties hereby confirm and agree that any exclusive rights of MITSUI (granted or
terminated) pursuant to this Agreement shall not limit in any way the exclusive
rights granted to MITSUI under the Amended License Agreement II which shall
remain unaffected and subject to the terms and conditions of the Amended License
Agreement II.



 

Article 21 - Warranty



21.1 SOUTHWALL warrants to MITSUI that the PRODUCT, when delivered hereunder to
MITSUI by SOUTHWALL, will conform in all material respects to the
SPECIFICATIONS. Such warranty does not apply to PRODUCT that (other than by
SOUTHWALL) has been mishandled, mistreated, or used or maintained or stored
other than in conformity with the SPECIFICATIONS.



21.2 NEITHER PARTY SHALL IN NO EVENT BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES WHETHER SOUGHT FOR BREACH
OF CONTRACT, BREACH OF WARRANTY, EXPRESS OR IMPLIED OR ON ACCOUNT OF TORT OR
UNDER ANY OTHER LEGAL THEORY ARISING OUT OF THIS AGREEMENT, EVEN IF SUCH OTHER
PARTY IS ADVISED OF THE LIKELIHOOD OF SUCH LOSSES.



21.3 SOUTHWALL MAKES NO FURTHER WARRANTY OF ANY KIND, EXPRESSED OR IMPLIED
RELATING TO THE PRODUCTS, ANY SOFTWARE, DOCUMENTATION, SERVICES OR OTHER ITEMS
PROVIDED HEREUNDER, WHETHER USED ALONE 7.3 7OR IN COMBINATION WITH OTHER
PRODUCTS OR DEVICES. THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES
EXPRESS OR IMPLIED, WHETHER STATUTORY OR OTHERWISE, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.



21.4 EXCLUSIVE REMEDIES. THE REMEDIES PROVIDED IN ARTICLE 9 AND THIS ARTICLE 21
WARRANTY ARE MITSUI'S SOLE AND EXCLUSIVE REMEDIES WITH RESPECT TO THE PRODUCTS
OR THE BREACH OR VIOLATION OF THE ITEMS OF THIS AGREEMENT. IN NO EVENT SHALL
SOUTHWALL'S LIABILITY EXCEED THE TOTAL OF THE UNIT PRICE OF THE DEFECTIVE
PRODUCT. SOUTHWALL NEITHER ASSUMES NOR AUTHORIZES ANY AGENT OR REPRESENTATIVE OR
ANY OTHER PERSON TO ASSUME FOR IT ANY OTHER LIABILITY IN CONNECTION WITH THE
SALE OR USE OF ITS PRODUCTS.



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate with each party keeping one copy thereof.



June 26, 2003



Mitsui Chemicals Inc. Southwall Technologies Inc.

 

 

 

_/s/ Hirokazu Kajiura___________ _/s/ Thomas G. Hood______

Hirokazu Kajiura Thomas G. Hood

Senior Director President and CEO

General Manager

Electronics & Information

Materials Division



SCHEDULE 1 PRODUCTS



SCHEDULE 1A - EXCLUSIVE PRODUCTS

Redacted

Redacted

                                       

SCHEDULE 1B - EXCLUSIVE PRODUCTS PRESENTLY UNDER DEVELOPMENT

Product

Price

($ / sq.ft.)

Redacted

Redacted

                       

SCHEDULE 1C - EXCLUSIVE PRODUCTS UNDER FUTURE DEVELOPMENT EVALUATION

Product

Price

($ / sq.ft.)

Redacted

Redacted

                           

 

 

 

SCHEDULE 2 PRODUCTS



SCHEDULE 2A - NON-EXCLUSIVE EXISTING PRODUCTS



Product

Price

($ / sq.ft.)

Automotive

 

XIR® 70

Redacted

XIR® 70 HP

Redacted

XIR® 75 Blue / Green

Redacted

XIR® 75 Plus

Redacted

Architectural

Redacted

XIR® 70 HT

Redacted

XIR® 72-41

Redacted

HM 22

Redacted

HM 33

Redacted

HM 44

Redacted

HM 55

Redacted

HM 66

Redacted

HM 77

Redacted

HM 88

Redacted

TC-88

Redacted

SC-75

Redacted

HPR-18

Redacted

HPR-28

Redacted

HPR-38

Redacted

SCHEDULE 2B - NON-EXCLUSIVEPRODUCTS UNDER EVALUATION

Product

Price

($ / sq.ft.)

Redacted

 

 

 

SCHEDULE 2.5 MITSUI PATENTS



 

Patent No.

 

215589

50834

137629

6104530

TITLE

TRANSPARENT LAMINATES AND OPTICAL FILTERS FOR DISPLAYS USING SAME

TRANSPARENT LAMINATE AND OPTICAL FILTER FOR DISPLAY USING SAME

TRANSPARENT LAMINATES AND OPTICAL FILTERS FOR DISPLAYS USING SAME

TRANSPARENT LAMINATES AND OPTICAL FILTERS FOR DISPLAYS USING THE SAME

TRANSPARENT LAMINATES AND OPTICAL FILTERS FOR DISPLAYS USING SAME

Country

European Patent Office

Republic of Korea

Republic of Singapore

Taiwan

United States of America

Issue Date

 

1999.05.25

2001.06.19

2001.11.22

2000.08.15

STATUS

Before Grant

Patent Existing

Patent Existing

Patent Existing

Patent Existing

COUNTRY CODE

EP

KR

SG

TW

US

Designated States

DE,FR,

GB,NL

       

Application No.

97303607

9720914

9701756

86106938

863562

Application Date

1997.05.28

1997.05.27

1997.05.28

1997.05.21

1997.05.27

Publication No.

810452A

215589B1

50834A1

446637B

 

Publication Date

1997.12.03

1999.08.16

1999.09.21

2001.07.21

 

 

SCHEDULE 3 MITSUI FORECAST

 

All Units are in Square Feet



year



PRODUCT

Binding

Non-Binding

2003

2004

2005

2006

Redacted

Redacted

Redacted

Redacted

Redacted

Redacted

Redacted

Redacted

Redacted

Redacted